                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MICHIGAN
                                 SOUTHERN DIVISION

UNITED STATES OF AMERICA,

       Plaintiff,                                           Criminal No. 99-CR-80809-04

vs.                                                         HON. BERNARD A. FRIEDMAN

CHRISTOPHER ROBINSON,

      Defendant.
_____________________________/

           OPINION AND ORDER DENYING DEFENDANT’S MOTIONS
        FOR A SENTENCE REDUCTION UNDER THE FIRST STEP ACT AND
                   FOR THE APPOINTMENT OF COUNSEL

               The Court has received two letters from defendant, which the Court treats as a

motion for a sentence reduction under the First Step Act [docket entry 273] and a motion for the

appointment of counsel [docket entry 275]. The government has filed a response opposing

defendant’s motion for a sentence reduction.

               On April 29, 2002, defendant was convicted by a jury of two counts of bank

robbery, 18 U.S.C. § 2113(a), and two counts of use of a firearm during and in relation to a crime

of violence, 18 U.S.C. § 924(c). In October 2002, the Court sentenced defendant “to concurrent

150-month prison terms for the bank robberies and to consecutive terms of 84 months and 300

months for the § 924(c) convictions” [docket entry 272]. The conviction and sentence were

affirmed on appeal. See United States v. Robinson, 389 F.3d 582 (6th Cir. 2004). On May 2,

2005, the Supreme Court denied defendant’s petition for a writ of certiorari. Robinson v. United

States, 544 U.S. 1026 (2005). On August 26, 2005, defendant filed a motion for relief from

sentence pursuant to 28 U.S.C. § 2255, which the Court dismissed on November 22, 2005

[docket entry 242]. The Sixth Circuit denied defendant’s motion for leave to file a second or
successive § 2255 motion on three occasions: September 12, 2008 [docket entry 258]; June 2,

2014 [docket entry 267]; and November 17, 2016 [docket entry 272].

               In the instant motion for a sentence reduction, defendant “seek[s] to have th[e]

misapplied 924(c)(1)(C) conviction vacated.” Def.’s Mot. for Sentence Reduction at 5. In other

words, he requests that the Court “reconsider the application of []his second 924(c)(1)(C)

conviction.” Id. at 6. He makes this request pursuant to § 403 of the First Step Act, which he

states

               clarifies that 924(c)(1)(C) is not a sentencing factor and that these
               convictions and penalties were never meant to be stacked. A defendant
               like myself was never supposed to be eligible for nor subject to one
               additional 25 year recidivist penalty. This process results in a true
               fundamental miscarriage of justice.

Id. at 2.

               At the time defendant was sentenced, “any [second or] subsequent § 924(c)

conviction [was] punishable by a statutory mandatory sentence of twenty-five years to run

consecutively with any other counts of conviction.”1 United States v. Ervin, 266 F. App’x 428,

435 (6th Cir. 2008) (alterations added) (internal citations omitted). And

               in Deal v. United States, 508 U.S. 129, 113 S.Ct. 1993, 124 L.Ed.2d 44
               (1993), the Supreme Court . . . held that the twenty-five-year mandatory
               minimum for a second or subsequent conviction attache[d] not only when
               a defendant [wa]s convicted of an offense and [wa]s later convicted of
               another offense, but also when a defendant [wa]s convicted of multiple
               offenses in the same proceeding. Id. at 135-36, 113 S.Ct. 1993.

United States v. Washington, 714 F.3d 962, 969-70 (6th Cir. 2013) (alterations added). Thus,

“Deal had interpreted § 924(c)(1)(C) to require penalty stacking when a jury made sequential,

cascading guilt findings on multiple § 924(c) counts within one Indictment,” United States v.


         1
           Section 924(c)(1)(C) provided: “In the case of a second or subsequent conviction under
this subsection, the person shall--(i) be sentenced to a term of imprisonment of not less than 25
years . . . .” 18 U.S.C. § 924(c)(1)(C) (effective Nov. 13, 1998, to Nov. 1, 2002).
                                                2
Havens, 374 F. Supp. 3d 628, 632 (E.D. Ky. 2019), and the Court was therefore required to

sentence defendant to a consecutive 300-month term of imprisonment for his second § 924(c)

conviction. This is the aspect of his sentence that defendant is currently challenging.

               Section 403 of the First Step Act, which was enacted on December 21, 2018,

“amended § 924(c)(1)(C) to allow stacking only where a prior conviction was final.” Richmond

v. Burnhart, No. 6:19-CV-064-REW, 2019 WL 2127304, at *3 (E.D. Ky. May 15, 2019).

Section 403 provides:

               SEC. 403. CLARIFICATION OF SECTION 924(C) OF TITLE 18,
               UNITED STATES CODE.

               (a) IN GENERAL.—Section 924(c)(1)(C) of title 18, United States Code,
               is amended, in the matter preceding clause (i), by striking “second or
               subsequent conviction under this subsection” and inserting “violation of
               this subsection that occurs after a prior conviction under this subsection
               has become final”.2

               (b) APPLICABILITY TO PENDING CASES.—This section, and the
               amendments made by this section, shall apply to any offense that was
               committed before the date of enactment of this Act, if a sentence for the
               offense has not been imposed as of such date of enactment.

First Step Act of 2018, Pub. L. No.115-391, § 403, 132 Stat. 5194, 5221-22 (2018). “The First

Step Act reversed Deal” because it “allows the stacked enhancement only as to a § 924(c)

‘violation . . . that occurs after a prior conviction under this subsection has become final.’”

Havens, 374 F. Supp. 3d at 632 (internal citation omitted).

               The government correctly argues that defendant is not eligible for a sentence

reduction under § 403 of the First Step Act because this provision is not retroactive. Pl.’s Resp.

at 3-5. In considering a different provision of the Act, the Sixth Circuit determined that “the


       2
           As a result, § 924(c)(1)(C) now reads as follows: “In the case of a violation of this
subsection that occurs after a prior conviction under this subsection has become final, the person
shall--(i) be sentenced to a term of imprisonment of not less than 25 years . . . .” 18 U.S.C. §
924(c)(1)(C) (effective Dec. 21, 2018).
                                                 3
First Step Act is largely forward-looking and not retroactive.” United States v. Wiseman, 932

F.3d 411, 417 (6th Cir. 2019). Section 403 makes it clear that this section applies only to

offenses committed before the Act’s December 21, 2018, enactment date “if a sentence for the

offense has not been imposed” as of that date. In the present case, because defendant was

sentenced in October 2002 – more than sixteen years before the First Step Act went into effect –

§ 403 is inapplicable and has no effect on his sentence. See Richmond, 2019 WL 2127304, at *3

(denying a request for a sentence reduction under the First Step Act based on an argument of

improper “stacking” of § 924(c) convictions, where the sentence was imposed in June 1996,

because “the amendment [to § 924(c)(1)(C) in § 403 of the First Step Act] is not retroactive”).

               In defendant’s motion for the appointment of counsel, he asks that he be

appointed an attorney “to represent me, in this matter for sentence reduction under the First Step

Act” [docket entry 275]. The Court shall deny this motion given its finding that defendant is not

entitled to relief under the First Step Act, as discussed above. Accordingly,



               IT IS ORDERED that defendant’s motion for a sentence reduction under the First

Step Act [docket entry 273] is denied.



               IT IS FURTHER ORDERED that defendant’s motion for the appointment of

counsel [docket entry 275] is denied.



                                             s/Bernard A. Friedman
Dated: September 18, 2019                    Bernard A. Friedman
       Detroit, Michigan                     Senior United States District Judge




                                                 4
                                    CERTIFICATE OF SERVICE

The undersigned certifies that a copy of the foregoing order was served upon each attorney or party of
record herein by electronic means or first-class U.S. mail on September 18, 2019.
Christopher Robinson, 27172-039                   s/Johnetta M. Curry-Williams
McKean Federal Correctional Institution           Case Manager
Inmate Mail/Parcels
P.O. Box 8000
Bradford, PA 16701




                                                    5
